Motion [No. 183] for an extension of time and for other relief granted to the extent of directing that all of the papers, testimony and exhibits which are material to all the appeals taken from the fifth, sixth, seventh and eighth separate and partial final decrees, entered in this proceeding, be printed in one appeal book, without duplication of printing, the respective appellants to pay their proportionate share of the cost of printing the same based on the portions of the record relating to their respective appeals; and the time of all the parties who have taken appeals from the fifth, sixth, seventh and eighth separate and partial final decrees, entered in this proceeding, to perfect their appeals, is enlarged insofar as to extend their time to file the combined record on appeal, as hereinbefore directed, up to and including December 31, 1960, together with their appellants’ points and notice of argument for the February 1961 Term of this court, all of said appeals to be argued or submitted together on the one printed record. Concur — Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.